DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.  
Claims 1 and 5-8 are pending and the subject of this NON-FINAL Office Action.  

Claim Objection
Claim 1 is objected to for improper grammar: “a lid of formed of the metal powder or ceramic powder.”  Appropriate correction is required.


New Grounds of Rejections - 35 USC § 112- Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
	The Specification fails to reasonably convey to one having ordinary skill in the art at the time of the invention that Applicants were in possession of “the support material having a greater density at the upper surface in comparison to the lower surface.”  The specification (upon which Applicant rely in their Reply to define the amended claim language) only discloses the support mesh/matrix is denser at the upper surface in comparison to the lower surface. 
The support T shown in FIGS. 16 to 18 is a rectangular parallelepiped that can be accommodated in the housing portion Sa shown in FIG. 15 and has a dense mesh shape on an upper surface side and a rough mesh shape on a lower surface (bottom surface) side. FIG. 19 shows a state in which the support T shown in FIGS. 16 to 18 is accommodated in the housing portion Sa shown in FIG. 15. Then, FIG. 20 shows a state where a cover portion Sb is formed on the upper surface side of the housing portion Sa in which the support T shown in FIG. 19 is accommodated.
In the method for manufacturing a three-dimensional shaped object according to the present embodiment, specifically, first, the housing portion Sa as shown in FIG. 15 is formed as the structure S, and the support T is integrally formed with the housing portion Sa at the same time as the housing portion Sa such that the support T having a shape shown in FIGS. 16 to 18 is accommodated in the housing portion Sa. Then, as shown in FIG. 19, after the support T is accommodated in the housing portion Sa, the cover portion Sb is shaped as shown in FIG. 20. Since the cover portion Sb is formed being supported by the support T, not only the housing portion Sa, deformation of the cover portion Sb is prevented. As can be seen by comparing FIGS. 16 and 17, the upper surface of the support T in contact with the cover portion Sb is formed more densely than the lower surface which is not in contact with the cover portion Sb.
[ . . . ]
In the accommodating step of step S170, the support T is accommodated in the housing portion Sa. In the accommodating step of present step S170, an operator may manually accommodate the support T in the housing portion Sa, or an automatic housing mechanism that automatically accommodates the support T in the housing portion Sa may be provided in the manufacturing apparatus 2000 for three-dimensional shaped object and the support T may be accommodated in the housing portion Sa by the automatic housing mechanism. When the support T shown in FIGS. 16 to 18 is accommodated in the housing portion Sa shown in FIG. 15, by setting the surface having a high density of a resin line segment in the support T shown in FIG. 16 as the upper surface, the layers 500 of the cover portion Sb to be described later can be effectively supported when the layers 500 is formed.

(paras. 0075-76 & 0083; emphases added).  This is shown in Figures 16-17, where Figure 16 is the upper surface, and Figure 17 is the lower surface:

    PNG
    media_image1.png
    548
    516
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    550
    514
    media_image2.png
    Greyscale

Yet claim 1 states that the support/resin material is denser at the upper surface.  The specification never discloses this.  The specification only discloses the above embodiment.  Thus, the specification fails to show possession of the support/resin material is denser at the upper surface.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the following language are unclear: “forming the support within the exterior housing.”  It is unclear where the support is formed.  Among other meanings, “within” can mean inside something; inside a range of something; occurring inside of something; or inside the bounds of something.  To this end, “forming the support within the exterior housing” can mean either (a) support structure inside/in the walls of the exterior housing; or (b) support structure between the walls of the exterior housing.  These are much different claim scopes.  Applicants are encouraged to amend the claims to clarify the meaning of “within.”

Prior Art
The following prior art teaches melting or solvating resin support materials in powder-based 3D printing: US 20170197365; US 20170217097; US 20170217105; US 20170240675; CN106270512A.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743